Citation Nr: 0924538	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-38 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that, in pertinent part, denied entitlement 
to service connection for neck and shoulder conditions, 
coronary artery disease, hearing loss, and tinnitus.  The 
Veteran perfected a timely appeal of these determinations to 
the Board.

In July 2007, the Veteran and a friend, accompanied by the 
Veteran's representative, testified at a hearing conducted 
before the undersigned Acting Veterans Law Judge at the local 
VA office.  A transcript of these proceedings has been 
associated with the Veteran's claims file.

In November 2007, the Board denied the Veteran's claims of 
entitlement to service connection for hearing loss and 
tinnitus, and remanded the remaining issues for additional 
development and adjudication.  

In June 2008, the RO granted entitlement to service 
connection for cervical strain with degenerative disc 
disease.  The issue of entitlement to service connection for 
coronary artery disease has been returned to the Board for 
further review.  

In a May 2008 VA examination, the Veteran was diagnosed with 
hypertension.  He was also noted to have headaches.  The 
examiner indicated that these conditions were likely caused 
by or the result of his active service.  These issues are 
referred to the RO for appropriate disposition.


FINDINGS OF FACT

The medical evidence of record indicates that the Veteran's 
coronary artery disease was worsened by the Veteran's 
service-connected posttraumatic stress disorder (PTSD).



CONCLUSION OF LAW

The Veteran's coronary artery disease was caused or 
aggravated by the Veteran's service-connected PTSD.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 and as revised by 71 Fed. Reg. 52,744-
52,747 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  

The Board has considered this legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.    

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as organic heart disease, 
a presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) and as revised by 71 Fed. 
Reg. 52744-52747 (final rule revising § 3.310 to conform to 
the United States Court of Appeals for Veterans Claims's 
holding in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the Veteran contends that his service-connected PTSD 
has caused or aggravated his heart condition, to include 
coronary artery disease.  In this regard, the Board notes 
that VA Fast Letter 04-27 indicated a link between 
atherosclerotic heart disease, hypertensive vascular disease, 
and POW status in Veterans.  The Board also notes that a 1997 
study of Vietnam Veterans diagnosed with PTSD indicated a 
significantly increased risk of circulatory disease many 
years after service.  Other studies have indicated that long-
term stress may produce a variety of cardiovascular changes, 
including cardiac arrhythmias.  Because a VA examination had 
not been afforded to the Veteran in condition with his claim, 
this issue was remanded for an appropriate examination in 
order to determine whether the Veteran currently suffers from 
a heart condition or coronary artery disease, and if so, 
whether the Veteran's PTSD had caused or aggravated such 
condition. 

The Veteran was afforded this examination in May 2008.  The 
examiner indicated that the Veteran's claims file had been 
reviewed in connection with the examination.  The examiner 
noted that the Veteran had a myocardial infarction in 1988.  
He underwent an angioplasty at that time.  The Veteran had 
another cardiac event in March 1997 and had a cardiac 
catheterization and three stents placed.  The examiner also 
noted that the Veteran reported being diagnosed with 
hypertension approximately two years prior to the 
examination.  After examination, the Veteran was diagnosed 
with coronary artery disease.  The examiner indicated that 
there has been new evidence investigating the relationship 
between Agent Orange and hypertension and briefly described 
the evidence in the examination report.  As the Veteran was 
indicated to have served in Vietnam, his exposure to Agent 
Orange was noted to be presumed and the examiner indicated 
that his hypertension was therefore as likely as not caused 
by his military service.  Specifically with respect to the 
Veteran's coronary artery disease, the examiner noted that 
there are multiple well-known risk factors for coronary 
artery disease, including male gender, heredity and 
increasing age.  Modifiable risk factors included cigarette 
smoking, elevated cholesterol, hypertension, physical 
inactivity, obesity and diabetes mellitus.  During the course 
of the examination, the Veteran was noted to be a smoker.  
The examiner also noted that stress is known to contribute to 
the development of hypertension and hypertensive 
cardiovascular disease due to its actions on increased 
catecholamine release.  The examiner then referred to a study 
indicating that combat Veteran's with PTSD appeared to be at 
higher risk for coronary artery disease.  However, the 
examiner stated that stress and stress caused PTSD is only 
one factor in a constellation of risk factors for 
hypertension and cardiac disease.  The examiner then 
concluded that it was not possible to determine to what 
degree the Veteran's PTSD and stress disorder have 
contributed to the development of the Veteran's coronary 
artery disease without resorting to mere speculation.  

After the May 2008 examination, the Veteran's claims file was 
sent for a medical expert opinion regarding whether the 
Veteran's coronary artery disease was etiologically related 
to service or was caused of permanently worsened as a 
consequence of his service-connected PTSD.  In May 2009, the 
medical expert opinion was received.  This opinion noted the 
risk factors for coronary artery disease and studies 
regarding a correlation between PTSD and the development of 
coronary artery disease.  After a discussion of various 
factors, the medical expert stated that it is at least as 
likely as not that the Veteran's coronary artery disease was 
caused or worsened by this service-connected PTSD.  

Based on the foregoing, and giving the benefit of the doubt 
to the Veteran, the Board finds that the evidence is in favor 
of the Veteran's claim.  While the May 2008 VA examiner 
concluded that it was not possible to determine to what 
degree the Veteran's PTSD and stress disorder had contributed 
to the development of the Veteran's coronary artery disease, 
the May 2009 medical expert stated that it was likely that 
the Veteran's coronary artery disease was caused or worsened 
by the Veteran's service-connected PTSD. 

Based on the above, the Board finds that service connection 
for coronary artery disease, as secondary to service-
connected PTSD, is warranted, and the claim is granted in 
full.


ORDER

Service connection for coronary artery disease, as secondary 
to service-connected PTSD, is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


